       Case 3:19-cr-00113-MCR Document 290 Filed 09/10/21 Page 1 of 15




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,

v.                                           CASE NO. 3:19cr113-MCR

KADEEM INGRAM,

     Defendant.
_________________________________/

                                     ORDER
      Pending is Defendant Kadeem Ingram’s Motion to Withdraw Guilty Plea and

Proceed to Trial by Jury, ECF No. 283, and the Government’s Response, ECF No.

284. Having fully reviewed the matter, the motion is denied.

Background

      On September 17, 2019, Defendant Kadeem Ingram was charged in a nine-

count indictment along with his father, Kenneth Ingram, and others for their

involvement in a drug trafficking conspiracy. Kadeem Ingram made his initial

appearance on September 24, 20109, and retained counsel, Anthony Britt and

LaDray Gilbert, to represent him. Trial was continued several times on defense

motions, to allow time to prepare for trial and in light of the COVID-19 pandemic,

with the latest trial date set for November 16, 2020. On September 30, 2020, defense

counsel filed a motion to suppress the search of Ingram’s vehicle and seizure of
        Case 3:19-cr-00113-MCR Document 290 Filed 09/10/21 Page 2 of 15




                                                                                   Page 2 of 15

evidence from the traffic stop that resulted in his arrest. The undersigned held an

evidentiary hearing on the suppression motion on October 15, 2021, during which

the Government called multiple witnesses and introduced evidence regarding the

scope of the investigation, and the drugs seized during the stop. The Government

also played selected recorded telephone conversations that justified the stop and

search and implicated Ingram in the conspiracy.

       From this record, it was clear that Ingram and his father, Kenneth, were part

of an extensive drug trafficking conspiracy involving cocaine and cocaine base,

which operated in and around Walton County, Florida. 1 The investigation included

the use of confidential informants, controlled purchases, physical and video

surveillance, and telephone toll records analysis, all of which identified Ingram as a

member of the conspiracy. During the investigation, the Drug Enforcement Agency

(“DEA”)      obtained     court-authorization      to   intercept    wire    and    electronic

communications, and the hundreds of intercepted calls and text messages included

numerous conversations in which Ingram, his father, and others discussed their drug

trafficking activities. The interceptions, surveillance, and geolocation data also


       1
         The Court will not set out all of the facts in detail in this Order but incorporates by
reference the facts as stated in the Order denying the motion to suppress, ECF No. 195, and the
Government’s response to the pending motion to withdraw the plea, ECF No. 284 at 1-5. See also
ECF No. 218 (statement of facts supporting the guilty plea).

CASE NO. 3:19cr113-MCR
       Case 3:19-cr-00113-MCR Document 290 Filed 09/10/21 Page 3 of 15




                                                                                 Page 3 of 15

reflected that every two to four weeks, the Ingrams rented a vehicle in Crestview,

Florida, traveled to Miami, Florida, and returned with kilogram quantities of

cocaine, which they distributed in and around Walton County.

       Ingram was present during the suppression hearing and represented by

counsel, Mr. Britt and Mr. Gilbert. He thus heard and saw all of the evidence

presented by the Government in response to the motion to suppress that was related

to the drug investigation and the vehicle stop that resulted in Ingram’s arrest. The

motion was denied.

       After the suppression hearing, the Court held an ex parte/in camera

proceeding in response to a representation by Ingram and his father that they were

not satisfied with their counsels’ performance. During the hearing, Kadeem Ingram

and his father both stated they had never seen the discovery in the case until that day.

ECF No. 279 (sealed). However, Kadeem Ingram told the Court he was satisfied

that he had now seen the discovery, as presented during the hearing and stated, “I’m

going to keep the counsel I got.” 2 Id. at 4. Mr. Gilbert stated that he had reviewed

discovery with Kadeem Ingram, but it was quite voluminous and consisted largely

of wiretap call transcripts that needed to be redacted due to a protective order in


       2
          His father, Kenneth, also indicated after the hearing that he was satisfied with his
attorney’s representation.

CASE NO. 3:19cr113-MCR
       Case 3:19-cr-00113-MCR Document 290 Filed 09/10/21 Page 4 of 15




                                                                          Page 4 of 15

place at the time. The Court then required the Government to provide redacted

copies and required arrangements to be made for Ingram to be transported from the

Santa Rosa Count jail to the courthouse to review discovery and see the unredacted

versions with counsel. 3 Mr. Britt and Mr. Gilbert both affirmed that they would do

so and that they were not withholding discovery from Ingram. By separate order

dated October 22, 2020, the Court instructed defense counsel to make arrangements

to promptly review discovery with their client.

      Ingram and his father both entered guilty pleas on November 13, 2020, before

Magistrate Judge Charles Kahn, which the undersigned accepted on December 2,

2020. During Kadeem Ingram’s change of plea hearing, Mr. Britt was present and

represented him. When questioned about the quality of his representation, Ingram

stated that he “communicated with [Mr. Britt] a lot,” and that he had met with Mr.

Gilbert at the federal courthouse the day before the change of plea hearing to review

the discovery. ECF No. 236 at 21-22, 25-26. He stated he was satisfied with their

representation. Id. at 24. When asked if there were any matters he had brought up

with his lawyers that have not been answered, he answered “no.” He acknowledged

that his attorneys had explained what the Government has to prove for conviction,



      3
          This occurred prior to Ingram’s change of plea hearing.

CASE NO. 3:19cr113-MCR
       Case 3:19-cr-00113-MCR Document 290 Filed 09/10/21 Page 5 of 15




                                                                                 Page 5 of 15

answering, “sort of, yes sir.” Id. at 25. Ingram then stated twice, “I don’t want to

go to trial.” Id. at 26. The Government called the magistrate judge’s attention to the

fact that during the suppression hearing, lengthy testimony and transcripts from

numerous intercepted calls had been entered into evidence related to Ingram and his

father’s involvement in the drug trafficking conspiracy. Ingram then acknowledged

he had read and signed the plea agreement, understood it, and that it was his decision

to plead guilty. Id. at 28-29, 35-36. He further confirmed and agreed that the

Government could prove its case if he went to trial and that he was in fact guilty. Id.

at 37, 40.

       On December 18, 2020, Ingram filed a pro se motion to dismiss his retained

counsel, stating they had abandoned him during the detention hearing, the

suppression hearing, the plea hearing, and the entire pre-trial proceedings. See ECF

No. 227 (sealed). The Court directed counsel to respond and held an ex parte/in

camera hearing on January 12, 2021. On January 13, 2021, the Court granted the

motion to dismiss counsel and relieved retained counsel from further representation,

continued the sentencing hearing, and appointed the Federal Public Defender under

the Criminal Justice Act (“CJA”).4 The Court directed the Government to promptly


       4
           The Court made no findings on the merits of Ingram’s claims about counsel. ECF No.
248.

CASE NO. 3:19cr113-MCR
       Case 3:19-cr-00113-MCR Document 290 Filed 09/10/21 Page 6 of 15




                                                                         Page 6 of 15

produce all discovery materials to new counsel upon counsel’s appearance. CJA

panel attorney Maria Dykes appeared on Ingram’s behalf on January 22, 2021. The

Government represents that an exact duplicate of all discovery previously produced

was delivered to Ingram’s new counsel, Ms. Dykes, on January 27, 2021.

      On March 22, 2021, Ms. Dykes moved to withdraw, indicating Ingram had

instructed her to file a “Rule 60(b)” motion on grounds that he had been abandoned

by prior counsel and she did not feel she could file such a motion. Her motion

withdraw as counsel was denied following a telephone conference between the

undersigned, Ms. Dykes, and Ingram, in which the Court explained to Ingram that

no lawyer can file a frivolous motion on his behalf and that his only option would

be for Ms. Dykes to move to withdraw his guilty plea. Sentencing was rescheduled

for July 16, 2021. One month before sentencing, on June 16, 2021, Ms. Dykes

moved to continue on grounds that she would be filing a motion to withdraw the plea

on behalf of Ingram. Sentencing was then rescheduled to September 17, 2021.

Counsel did not file the pending motion to withdraw the plea until September 3,

2021, a mere ten days prior to the rescheduled sentencing hearing.

      In the motion, Ingram seeks to withdraw his plea on grounds that his attorneys

failed to review discovery with him before he entered the plea and failed to

communicate with him, complaining that each attorney visited him only once, and
CASE NO. 3:19cr113-MCR
       Case 3:19-cr-00113-MCR Document 290 Filed 09/10/21 Page 7 of 15




                                                                             Page 7 of 15

he only had two video visits with Mr. Britt. Ingram argues that the record shows he

had serious misgivings about the discovery because he moved to dismiss his

attorneys approximately a month following his guilty plea. He also argues that the

lack of discovery review and lack of communication with his attorneys amounted to

ineffective assistance and attorney abandonment.

Discussion

      “[T]here is no absolute right to withdraw a guilty plea prior to imposition of

a sentence;” however, the decision is left to the sound discretion of the district court.

United States v. Buckles, 843 F.2d 469, 471 (11th Cir. 1988); see also See United

States v. Weaver, 275 F.3d 1320, 1328 n. 8 (11th Cir. 2008). The district court is

authorized to permit a defendant to withdraw his guilty plea prior to the imposition

of sentence and final judgment if the defendant “can show a fair and just reason for

requesting the withdrawal.” Fed. R. Crim. P. 11(d)(2)(B). To determine whether a

“fair and just reason” exists to permit the withdrawal of a plea, the trial court

considers the totality of the circumstances, including (1) whether close assistance of

counsel was available; (2) whether the plea was knowing and voluntary; (3) whether

judicial resources would be conserved or wasted; and (4) whether the Government

would be prejudiced by permitted the withdrawal of the plea. See Buckles, 843 F.

2d at 472. If a defendant received “close and adequate assistance of counsel and
CASE NO. 3:19cr113-MCR
       Case 3:19-cr-00113-MCR Document 290 Filed 09/10/21 Page 8 of 15




                                                                          Page 8 of 15

entered his plea knowingly and voluntarily,” the remaining factors need not be given

“considerable weight” or “particular attention.” United States v. Gonzalez-Mercado,

808 F.2d 796, 801 (11th Cir. 1987). Additionally, consideration is given to the

timing of a motion to withdraw because “[a] swift change of heart is itself strong

indication that the plea was entered in haste and confusion.” Id. (internal quotation

marks omitted).

      On review of the totality of the circumstances, including the above-listed

factors, the Court finds that Ingram has not demonstrated a “fair and just reason” to

permit the withdrawal of his plea. First, despite his assertion otherwise, the record

reflects that he received sufficiently “close and adequate” assistance of counsel. As

described above, counsel did meet with Ingram before the suppression hearing,

despite the complications that had arisen due to the pandemic; they filed the motion

to suppress he wished to pursue; and they attended the hearing with him and ably

prosecuted the motion. During the hearing, Ingram heard the evidence against him

as presented by the Government. Thus, regardless of whether Ingram had physically

seen the evidence against him in advance of that hearing, he undoubtedly saw it that

day, as he acknowledged during the ex parte hearing held immediately after the

suppression hearing. At that time, Ingram also indicated that he was satisfied with

counsel and would not be firing them. The Court then arranged for counsel to meet
CASE NO. 3:19cr113-MCR
       Case 3:19-cr-00113-MCR Document 290 Filed 09/10/21 Page 9 of 15




                                                                          Page 9 of 15

with Ingram at the courthouse to review the discovery in person, and Ingram

admitted at the change of plea hearing that he had met with Mr. Gilbert the previous

day for this purpose. Further, the change of plea hearing transcript reflects that

Ingram understood the charges and his plea agreement and admitted he had

communicated with counsel Mr. Britt “a lot.” “There is a strong presumption that

these statements are true.” United States v. Chicago, 711 F. App’x 512, 515 (11th

Cir. 2017) (citing Gonzalez-Mercado, 808 F.2d at 800 n.8). The Court finds that

close assistance of counsel was available to Ingram.

      Regarding the second factor, Ingram argues that his attorneys’ failure to

review all discovery with him in advance of his plea rendered his plea not entered

knowingly. On this record, the Court disagrees. Where, as here, a defendant

represented by counsel during the plea process, entered a plea on the advice of

counsel, whether that plea was voluntary and knowing depends on whether counsel’s

advice “was within the range of competence demanded of attorneys in criminal

cases.” McMann v. Richardson, 397 U.S. 759, 771 (1970); see also Hill v. Lockhart,

474 U.S. 52, 56–57 (1985). To the extent Ingram is arguing that he received

ineffective assistance of counsel, a showing of prejudice is necessary to prevail. See

Hill, 474 U.S. at 58 (holding that prejudice under “the two-part Strickland v.



CASE NO. 3:19cr113-MCR
       Case 3:19-cr-00113-MCR Document 290 Filed 09/10/21 Page 10 of 15




                                                                                     Page 10 of 15

Washington 5 test applies to challenges to guilty pleas based on ineffective assistance

of counsel”); see also United States v. Rivers, 656 F. App’x 444, 449 (11th Cir. 2016)

(noting to withdraw a plea, the defendant must show “a reasonable probability that,

but for counsel’s errors, he would not have pleaded guilty and would have insisted

on going to trial”). As acknowledged by the United States Supreme Court, “[t]here

is no general constitutional right to discovery in a criminal case.” Weatherford v.

Bursey, 429 U.S. 545, 559 (1977). Discovery is authorized in a criminal case under

Rule 16 of the Federal Rules of Criminal Procedure. See Degen v. United States, 517

U.S. 820, 825 (1996) (noting “[a] criminal defendant is entitled to rather limited

discovery”). A defense attorney has an obligation under professional canons of

professional responsibility “to perform reasonably competent legal work, to

communicate with their clients, to implement clients’ reasonable requests, to keep

their clients informed of key developments in their cases, and never to abandon a

client.” Holland v. Florida, 560 U.S. 654, 652-53 (2010). These professional

obligations, however, do not mandate that counsel representing a criminal defendant

must ensure the defendant sees every item of discovery material available, nor is the


       5
         Strickland v. Washington, 466 U.S. 668 (1984) (articulating a two-part test for ineffective
assistance claims, requiring (1) a showing that counsel’s performance fell below an objective
standard of reasonableness and (2) prejudice, such that there is a reasonable probability that, but
for counsel’s unprofessional errors, the result of the proceeding would have been different).

CASE NO. 3:19cr113-MCR
       Case 3:19-cr-00113-MCR Document 290 Filed 09/10/21 Page 11 of 15




                                                                                    Page 11 of 15

Court aware of such a constitutional requirement. See United States v. Thompson,

Case No. 2:10cr200-DBH, 2013 WL 1809659, at **5-6 (D. Maine Apr. 29, 2013)

(noting the court was “aware of no case holding that the Constitution requires that a

defendant represented by a lawyer must personally see all the discovery that the

government discloses to defense counsel or even the discovery that he asked to see”);

United States v. Faulkner, No. 3:09-CR-249-D(02), 2011 WL 3962513, at *4 (N.D.

Tex. Sept. 8, 2011) (noting the defendant cited “no authority for his argument that,

to be ensured effective assistance of counsel, a defendant must be able to personally

review all of the relevant discovery before trial” and that where the defendant is

represented by counsel, his “personal review” of all discovery is “not

constitutionally required or otherwise legally mandated”).

       Ingram stated during the change of plea proceeding that the discovery is

“lengthy,” and he did not get through it all. ECF No. 236 at 26. However, when

asked whether he had any questions about that or about what the evidence against

him would be at trial, Ingram answered he understood and stated unequivocally that

he did not want to go to trial. 6 Id. And, as the undersigned observed during the


       6
         His decision to plead guilty was consistent with other statements on the record. Ingram’s
father, Kenneth, stated during the ex parte hearing after the suppression hearing that “me and my
son never wanted to go to trial, never prepared for trial. We always said we wanted a hearing for
the stop, the search, detention, prolonged detention. After then, next step would be plea. But I
hadn’t even got a copy of my discovery, he ain’t got a copy of his discovery.” ECF No. 179 at 12
CASE NO. 3:19cr113-MCR
       Case 3:19-cr-00113-MCR Document 290 Filed 09/10/21 Page 12 of 15




                                                                                  Page 12 of 15

suppression hearing, the bulk of the Government’s case against Ingram was revealed

during that hearing so he cannot claim it was unavailable to him.

       Moreover, and importantly, Ingram has shown no prejudice from his

attorneys’ alleged failure to review all discovery with him. Despite Ingram’s general

protest that he has misgivings about the discovery, he does not identify anything in

particular that he has now seen which would have caused him not to enter a plea.

He also contends vaguely that an investigator was not able to complete his work for

the motion to suppress because of his attorneys’ failure to communicate with the

investigator, but again, Ingram does not reference any information unearthed that

should have been presented on his behalf or that would have changed his decision to

enter a plea. In sum, the plea transcript demonstrates that Ingram’s plea was entered

knowingly and voluntarily, and he has not demonstrated the prejudice necessary to

prevail on an ineffective assistance of counsel claim. Therefore, the Court need not

consider the additional factors concerning judicial resources or prejudice to the

Government, as set out in Buckles, 843 F. 2d at 472. See Gonzalez-Mercado, 808

F.2d at 801.




(sealed). Thereafter, the Court arranged for them to review the discovery at the courthouse, and
they both elected to plead guilty before the scheduled date of trial.

CASE NO. 3:19cr113-MCR
       Case 3:19-cr-00113-MCR Document 290 Filed 09/10/21 Page 13 of 15




                                                                                     Page 13 of 15

       Ingram also contends that the record indicates a “swift change of heart”

because he moved to dismiss his attorneys in December 2020, approximately one

month after he entered his plea. This is insufficient to demonstrate a fair and just

reason to withdraw his plea. The record clearly reflects that Ingram did not file a

motion to withdraw his plea until September 3, 2021, nearly a year after entering his

plea. He did request new counsel in December 2020, and the Court granted that

request. Ingram’s new attorney was appointed in January 2021 and received all

discovery from the Government on January 27, 2021. She moved to withdraw in

March, indicating an unwillingness to file a “Rule 60(b)” motion based on

abandonment of counsel, as Ingram requested, and during the hearing on this motion,

the undersigned expressly informed Ingram that no attorney could file a frivolous

motion. The Court advised Ingram and Ms. Dykes that the only motion available at

this point was a motion to withdraw his plea. The docket reflects that the change of

plea hearing transcript was filed on January 6, 2021.7 The Court finds that the

motion to withdraw the plea, which was filed only 10 days before the scheduled

September 17, 2021 sentencing hearing, does not reflect a swift change of heart.



       7
         Ingram’s attorney did not request the suppression hearing transcript until May 19, 2021.
The transcript was filed on July 8, 2021. The transcript of the sealed ex parte proceeding after the
suppression hearing was not requested until July 29, 2021, and was filed on August 13, 2021.

CASE NO. 3:19cr113-MCR
      Case 3:19-cr-00113-MCR Document 290 Filed 09/10/21 Page 14 of 15




                                                                         Page 14 of 15

      Finally, the Court finds Ingram’s claim of attorney abandonment to be wholly

without merit and that any lack of communication was due to an unforeseen

pandemic and his decision to retain counsel from a great distance away. Despite

these obstacles, counsel did communicate with Ingram and did appear and defend

him by prosecuting his motion to suppress, reviewing discovery, advising him

regarding his plea, and representing him during the plea hearing. Cases Ingram relies

on regarding attorney abandonment are distinguishable and involve situations where

counsel had not communicated with the client for years, see Holland v. Florida, 560

U.S. 654 (2010), or had left the firm and quit representing the client without notice,

see Maples v. Thomas, 565 U.S. 266 (2012).

      The Court also concludes that no hearing on this matter is necessary. The

Court is entitled to rely on statements made by Ingram at his change of plea hearing,

and the transcript reflects that extensive inquiries were made prior to the Court’s

acceptance of Ingram’s plea. See Chicago, 711 F. App’x at 515 (finding no hearing

necessary and that court was entitled to rely on statements of the defendant during

his change of plea hearing); Rivers, 656 F. App’x at 447–48 (finding no abuse of

discretion in denial of an evidentiary hearing on a motion to withdraw a plea where

the court conducted extensive Rule 11 inquiries prior to accepting the plea). In

addition to the extensive change of plea inquiries, the undersigned also examined
CASE NO. 3:19cr113-MCR
      Case 3:19-cr-00113-MCR Document 290 Filed 09/10/21 Page 15 of 15




                                                                        Page 15 of 15

Ingram regarding his counsel’s representation during other ex parte hearings as well

and arranged for Ingram to meet and review discovery prior to entry of his plea. No

further hearing is required.

      The Court finds no fair and just reason for allowing Mr. Ingram to withdraw

his plea. For the same reasons, the Court finds no reason to postpone the sentencing

hearing.

      Accordingly, the Motion to Withdraw Guilty Plea and Proceed to Trial by

Jury, ECF No. 283, is DENIED. The pending motions to continue sentencing, ECF

Nos. 286, 287, are also DENIED.

      DONE AND ORDERED this 10th day of September 2021.




                                M. Casey Rodgers
                                M. CASEY RODGERS
                                UNITED STATES DISTRICT JUDGE




CASE NO. 3:19cr113-MCR
